DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 6/22/2022 have been entered.  Claims 1-7 are pending.  

Claim Objections
Claims 1, 5, 6, and 7 are objected to because of the following informalities:  
Claim 1, line 18: “designates” should be changed to --designate--.  
Claim 1, line 19: “axis” should be changed to --axes--.  
Claim 5, line 4: “gripping state” should be changed to --gripped state-- since the gripped object is not doing the gripping.  
Claim 6, line 17: “axis” should be changed to --axes--.  
Claim 7, lines 4-5: “the generated trajectory” lacks antecedent basis in the claim.  
Claim 7, line 19: “acceleration upper limit acceleration;” should be changed to --acceleration upper limit value;--
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Analysis of the claims in view of the 2016 Patent Eligibility Guidance (2019 PEG) is provided below.  
Regarding claim 1.  A trajectory generation device which generates a trajectory of a robot, the trajectory generation device comprising: 
a processor; 
a memory coupled to the processor, the memory storing instructions that when executed by the processor configure the processor to: 
generate a trajectory exploration graph composed of a plurality of nodes for generating the trajectory, the trajectory exploration graph is two-dimensional and a horizontal axis indicates a position and orientation of the robot and a vertical axis indicates a velocity of the robot; 
acquire a first acceleration upper limit value based on orientations and an acceleration direction of the robot at a current node; 
set an acceleration and set a first velocity representing a velocity when moving from the2Appl. No. 16/683,350SHO-12389Amendment dated June 22, 2022 Reply to Office Action of April 29, 2022current node to a next node adjacent to the current node based on the acquired first acceleration upper limit value; 
sequentially designates nodes adjacent to the current node along the horizontal and along the vertical axis, 
calculate a moving time, as a cost, by using the set first velocity and the set acceleration from the current node to the next node; and 
explore, based on the calculated cost, a path passing through two or more nodes in the trajectory exploration graph as the trajectory.

Step 1: Statutory Category - Yes
The claim recites a device.  The claim falls within one of the four statutory categories.  MPEP 2106.03.

Step 2A Prong One evaluation: Judicial Exception - Yes
The Office submits that the foregoing bolded limitations constitutes judicial exceptions in terms of “mental processes” because under broadest reasonable interpretation, the claim covers performance using mental processes.
The claim recites the limitation of generating a trajectory exploration graph.  This limitation, as drafted and under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the limitation that a processor can be configured to perform the task.  That is, other than reciting “configure the processor to”, nothing in the claim precludes the element from being done in the mind.  For example, a person could use pen and paper to generate such a two-dimensional trajectory exploration graph.  Thus, this step recites a mental process.   
The limitation of acquiring a first acceleration upper limit value encompasses mental calculations regarding the orientation of the robot and the load limit at the joints of the robot.  Thus, this step recites a mental process.  
The limitation of setting an acceleration and set a first velocity representing a velocity encompasses the mental step of using the calculated acceleration upper limit value to determine the acceleration and velocity of the robot, which can be performed mentally using pen and paper.  Thus, this step recites a mental process.  
The limitation of designating nodes adjacent to the current node can be mentally performed by referencing the mentally generated trajectory exploration graph. Thus, this step recites a mental process.  
The limitation of calculating a moving time can be mentally performed using pen and paper using the acceleration and velocity parameters.  Thus, this step recites a mental process.  
The limitation of exloring a path passing through two or more nodes can be mentally performed by referencing the mentally generated trajectory exploration graph.  Thus, this step recites a mental process.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two evaluation: Practical application - No
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
Claim 1 recites the additional elements of a processor and a memory.  The processor and memory are recited at a high level of generality and merely automate the generate, acquire, set, designate, calculate and explore steps.  The generically recited processor and memory merely describes how to generally “apply” the otherwise mental processes using generic or general-purpose computer components.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation:  Inventive Concept - No
Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use is not indicative of an inventive concept (significantly more).
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2-5 do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of the dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.  Claims 2-5 indicate the processor is configured to perform steps that a user may perform using pen and paper.  As discussed above, such steps comprise mental processes.  Therefore, dependent claims 2-5 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.  
Claim 1 is representative of independent claim 6 and the same analysis applies mutatis mutandis.  
Therefore, claims 1-6 are ineligible under 35 U.S.C. § 101.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Publication No. 2020/0001862).
Luo teaches:
Re claim 7.  A robot system comprising: 
a robot (autonomous driving vehicle (ADV) 101, Figure 4A); 
a controller which controls the robot based on the generated trajectory (control system 111, paragraph [0023]); and 
a processor coupled to the robot (paragraph [0019]); 
a memory coupled to the processor (paragraph [0019]), the memory storing instructions that when executed by the processor configure the processor to: 
generate a trajectory exploration graph composed of a plurality of nodes for generating the trajectory (Figure 4A, each of paths 1-3 is comprised of plural nodes); 
acquire a first acceleration upper limit value based on orientations and an acceleration direction of the robot at a current node (paragraph [0018]: maximum acceleration values.  Acceleration is a vector value and thus is inherently based on orientation and acceleration direction.); 
set an acceleration and set a first velocity representing a velocity when moving from the current node to a next node adjacent to the current node based on the acquired first acceleration upper limit acceleration (paragraph [0018]: maximum and minimum speed and acceleration values.  Speed (velocity) is inherently based on acceleration by the first equation of motion                         
                            
                                
                                    v
                                    =
                                    u
                                    +
                                    a
                                    t
                                
                            
                        
                    ); 6Appl. No. 16/683,350SHO-12389 Amendment dated June 22, 2022 Reply to Office Action of April 29, 2022 
calculate a moving time, as a cost, by using the set first velocity and the set acceleration from the current node to the next node (Figure 4A and paragraph [0018]: the time to travel the distance of the segment.  It would have been obvious to one of ordinary skill in the art to use the second equation of motion                         
                            
                                
                                    s
                                    =
                                    u
                                    t
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    a
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     to determine the time to traverse between two points using velocity and acceleration since these values are related by this well-known formula.); and 
a trajectory exploration unit which is configured to explore, based on the calculated cost, a path passing through two or more nodes in the trajectory exploration graph as the trajectory (paragraph [0018]: selecting the path having the least cost).

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 6/22/2022, with respect to the 35 U.S.C. § 112(b) rejections of claims 1-7, and the 35 U.S.C. § 103 rejection of claims 1-6 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejections of claims 1-7, and the 35 U.S.C. § 103 rejection of claim 6 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664